           Case 1:18-cv-10335-ER Document 46 Filed 10/29/20 Page 1 of 2


                               LAW OFFICE OF GREGORY P. MOUTON, JR., LLC
                                                                     Gregory P. Mouton, Jr., Principal

                                                                                 +1 646 706 7481 (t)
                                                                                 +1 646 706 7481 (f)
                                                                         gmouton@moutonlawnyc.com

                                            October 29, 2020

Hon. Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Via ECF

Re:    Caraballo v. City of New York, 18 Civ. 10335 (ER) (SN)

Your Honor:

        My office represents Plaintiff David Caraballo in the above-entitled action. In that capacity, I
write to respectfully request that the Court issue an order directing Defendants to produce the
individual defendants in this matter for depositions on November 4, 5, and 12, 2020. The undersigned
met and conferred with attorney for Defendants, Stephen Suhovsky, Esq., regarding these matters on
October 28, 2020. In sum, Defendants are attempting to block depositions from occurring
concurrently in this matter.

        By way of background, the parties set aside the dates of November 4, 5, 11, and 12, 2020, for
depositions of the parties. By email on October 20, 2020, Mr. Suhovsky stated that the officers could
be deposed on any of the dates that were reserved and that I could choose the date of Mr. Caraballo’s
deposition, and that the officers’ depositions would be “plugged” into the other three dates that I did
not choose. Thus, it was apparent from this email that at least one individual defendant was available
to be deposed on each of the four dates that had been chosen. I informed Mr. Suhovsky that we
could reserve November 4, 2020, for Mr. Caraballo and I contacted Washington Correctional Facility
for permission to visit Mr. Caraballo to prepare him for his deposition.

         On October 27, 2020, Washington Correctional Facility informed me that their visiting room
would not be open prior to the November 4 and 5 dates. I informed Mr. Suhovsky of this and further
told him that the deposition would have to be moved to November 11 or 12, depending on when the
visitation room would be open. On October 28, 2020, I met and conferred with Mr. Suhovsky during
which time he notified me that he had “just” received an email that the officers were not allowed to
appear at the Law Department during election week. He then suggested that we find out when Mr.
Caraballo could be prepped and, therefore, deposed, and then stated that the officers would be
scheduled for after Mr. Caraballo was deposed.




          Law Office of Gregory P. Mouton, Jr., LLC, 1441 Broadway, 6th Floor, New York, NY 10018
             Case 1:18-cv-10335-ER Document 46 Filed 10/29/20 Page 2 of 2



        When I confronted Mr. Suhovsky about this sudden email he received and that it was my
experience that members of the Law Department consistently attempt to structure depositions in a
manner in which the plaintiff appears first, he provided no explanation as to why the officers could
not appear for their depositions, nor did he allege that they would not be on duty on November 4 or
5. I further informed Mr. Suhovsky that the attempts to structure the depositions in such a manner
were against the FRCP and the Court’s Case Scheduling Order. 1

       While this is normally not a cause for concern, it is in this matter. The undersigned is
scheduling or has scheduled other matters through the month of December, and, should depositions
be rescheduled by Defendants so as to force Mr. Caraballo to be deposed first, the undersigned will
not have further availability until January 2021.

        Further, such conduct by Defendants obstructs Mr. Caraballo from obtaining discovery in this
matter. FRCP Rule 26 was amended to allow parties to pursue discovery without delay by another
party. While it is clear that the Court has discretion to sequence discovery, such relief is only granted
for “the most obviously compelling reasons.” Barron & Holtzoff, Federal Practice and Procedure
447–47 (Wright ed. 1961); see also Younger, Priority of Pretrial Examination in the Federal Courts—A
Comment, 34 N.Y.U.L.Rev. 1271 (1959); Freund, The Pleading and Pretrial of an Antitrust Claim, 46
Corn.L.Q. 555, 564, (1964). There is no such compelling reason here as at least one individual
defendant is available to be deposed on November 4, 5, and 12, 2020. Furthermore, the Case
Scheduling Order in this matter (Docket Entry No. 21) specifically states that “[d]epositions shall
proceed concurrently.”

        Given the foregoing, Mr. Caraballo respectfully requests that the Court direct Defendants to
produce the individual defendants for deposition on November 4, 5, and 12, 2020. Mr. Caraballo also
requests such other and further relief as the Court may deem just and necessary.

          Thank you for your time and consideration of this matter.

                                                 Respectfully submitted,

                                                 /s/
                                                 Gregory Paul Mouton, Jr., Esq.

cc:
                                                   Defendant has already been instructed to file a
Stephen Suhovsky, Esq.                             response regarding Doc. No. 43 by October 30, 2020.
New York City Law Department                       See Doc. No. 44. In that response, Defendant may also
Attorneys for Defendants                           address points raised in this letter.
100 Church Street
                                                   IT IS SO ORDERED.
New York, NY 10007


                                                                                      10/29/2020


1
    I have since been informed by Washington Correctional Facility that their visitation room will reopen
      on November 9, 2020, so Mr. Caraballo’s deposition can proceed on November 11, 2020.


                                                   2/2
